Opinion by
Tilson J.
In accordance with stipulation of counsel and on the authority of Abstract 38680, the marcel irons in question were held dutiable as household utensils at 40 percent under paragraph 339. The brass base shells, stipulated to be similar to those the subject of Abstract 37615 and New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607), were held dutiable at 35 percent ad valorem under paragraph 353 as articles having as an essential feature an electrical element or device, such as signs, as claimed.